DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-22 are rejected under pre-AIA  35 U.S.C. 102 (a) (1) as being anticipated by U.S Pub. No. 2002/0042287 A1 to Asami.
Regarding claim 11, Asami discloses a wireless transmit/receive unit (WTRU) (paragraph [0015]; cellular phone), comprising:
a first surface extending in at least longitudinal and width directions, the first surface defining a first opening;
a housing extending in the longitudinal direction, extending in the width direction, and extending in a depth direction (please see Fig.1 element 1), the housing having: (1) a second surface extending in at least the width and depth directions, the second surface defining a second opening (please see Fig.1 elements 1 and 2);
a first transducer configured to: (1) produce first sound from a first audio signal, and (2) direct the first sound in a first direction through the first opening defined by the first surface (paragraphs [0009] and [0046]- [0047]; a first speaker for selectively outputting a received speech or sound and a second speaker for outputting sound); and
a second transducer configured to: (1) produce second sound from a second audio signal, and (2) direct the second sound in a second direction through the second opening in the housing (Fig.1, paragraphs [0009] and [0046]- [0047]; a first speaker for selectively outputting a received speech or sound and a second speaker for outputting sound);
wherein: the first surface and the housing are configured to be coupled together (please see Fig. 1 elements 1 and 2),
the first transducer and the second transducer are configured to produce stereophonic sound (paragraphs [0023], [0031] and [0046]- [0049]; outputting stereophonic sound),
the first opening is centered in the first surface with respect to the width direction, and the second opening is offset from a center of the housing with respect to the width direction (Fig. 1 elements 1 and 2).

Regarding claim 12, Asami discloses the WTRU of claim 11, wherein:
the first transducer is configured to operate in a first portion of a frequency band; and the second transducer is configured to operate in a second portion of the frequency band that overlaps with the first portion of the frequency band (paragraphs [0004] and [0018]; a speaker capable of outputting sound over a board frequency band).

Regarding claim 13, Asami discloses the WTRU of claim 11, wherein the second transducer is located at one edge within a cavity defined by the first surface and the housing (please see Fig. 1 elements 4 and 5).

Regarding claim 14, Asami discloses the WTRU of claim 11, wherein:
the first transducer is configured to receive the first audio signal; and
the second transducer is configured to receive the second audio signal (Fig.1, paragraphs [0009] and [0046]- [0047]; a first speaker for selectively outputting a received speech or sound and a second speaker for outputting sound).

Regarding claim 15, Asami discloses The WTRU of claim 11, wherein:
the first transducer, positioned within a cavity defined by the housing and the first surface, is adjacent the first opening associated with the first surface (please see Fig.1 element 1 and element 4); and
the second transducer, positioned with the cavity defined by the housing and the first surface, is adjacent the second opening associated with the second surface (Please see Fig. 1 element 5 and element 1).

Regarding claim 16, Asami discloses the WTRU of claim 11, wherein the first direction is different from the second direction (please see Fig.1 elements 1.2 and 3).

Regarding claim 17, Asami discloses the WTRU of claim 11, wherein the first transducer and the second transducer are positioned sufficiently remote from each other to produce, from the first audio signal and the second audio signal, the stereophonic sound (paragraphs [0023], [0031] and [0046]- [0049]; outputting stereophonic sound).

Regarding claim 18, Asami discloses the WTRU of claim 11, wherein the first transducer is configured to operate as an earphone in a first mode and as a loudspeaker in a second mode (paragraphs [0024] and [0026]; When the sound mode is selected, the speaker 4 is caused to output sound with a preselected call incoming tone volume).

Regarding claim 19, Asami discloses the WTRU of claim 11, wherein the first transducer is centered in a cavity defined by the housing and the first surface with respect to the width direction (please see Fig. 1 elements 4 and 5).

Regarding claim 20, Asami discloses the WTRU of claim 11, wherein the second transducer is offset from a center of a cavity defined by the housing and the first surface with respect to the width direction (please see Fig. 1 elements 4 and 5).

Regarding claim 21, Asami discloses the WTRU of claim 11, wherein a maximum stereophonic effect is substantially achieved on condition that the WTRU is adjacent to a plane surface and the longitudinal direction is parallel to the plane surface (please see Fig.1 elements 1,2 and 3),

Regarding claim 22, Asami discloses the WTRU of claim 11, wherein the first transducer and the second transducer are any of: electro-mechanical transducers or piezo transducers (please see Fig. 1 elements 4 and 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKELAW A TESHALE whose telephone number is (571)270-5302. The examiner can normally be reached 9 am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AKELAW TESHALE
Primary Examiner
Art Unit 2653



/AKELAW TESHALE/Primary Examiner, Art Unit 2653